UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7162


GAYLON RICHARD COX,

                     Petitioner - Appellant,

              v.

C. RATLEDGE,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:14-hc-02069-BO)


Submitted: March 17, 2020                                         Decided: March 30, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


Gaylon Richard Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gaylon Richard Cox, a federal prisoner, appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2018) petition in which his sought to challenge his sentence by way

of the savings clause in 28 U.S.C. § 2255 (2018). Pursuant to § 2255(e), a prisoner may

challenge his sentence in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255

motion would be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review;
       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. However, we modify the dismissal order, Cox

v. Ratledge, No. 5:14-hc-02069-BO (E.D.N.C. July 22, 2019), to reflect dismissal without

prejudice for lack of jurisdiction, and affirm the dismissal as modified, 28 U.S.C. § 2106

(2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2